 227314 NLRB No. 43POSTAL SERVICE1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2Although he concurs with the narrow order, Member Cohen doesnot rely on the fact that the other violations were at other locations.
All of them occurred in the same bargaining unit. Rather, he relies
on the fact that all violations are of the same character and thus the
broad language ``in any other manner'' is not warranted. In addition,
he notes that the General Counsel does not seek a broad order.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''United States Postal Service and Claudette Ander-son. Case 13±CA±31343±PJune 30, 1994DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENOn December 10, 1993, Administrative Law JudgeWalter H. Maloney issued the attached decision. The
Respondent filed exceptions and a supporting brief.
The General Counsel filed cross-exceptions and a brief
responding to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge's rul-
ings, findings,1and conclusions and to adopt the rec-ommended Order as modified and set forth in full
below.We agree with the judge's finding that the Respond-ent violated Section 8(a)(1) by denying Charging Party
Claudette Anderson's requests for union representation
during a November 3, 1992 investigatory interview
which led to disciplinary action. We find merit, how-
ever, in the General Counsel's limited cross-exception
to the judge's use of ``disciplinary interview'' lan-
guage instead of ``investigatory interview'' language in
the recommended Order and notice. See NLRB v.J.Weingarten
, 420 U.S. 251 (1975).We also find merit in the Respondent's exception tothe judge's recommended remedy expunging Ander-
son's disciplinary warning and to his recommended
broad cease-and-desist order. The General Counsel
agrees with the Respondent in this respect. The judge
found the broad order appropriate because the Re-
spondent, United States Postal Service, had been found
guilty of similar violations at other postal facilities in
1982 and 1988. See Hickmott Foods, 242 NLRB 1357(1979). He also ordered the Respondent to expunge
references to the discipline imposed here from Ander-
son's personnel records.We conclude that this remedial relief is improper.There is no contention or finding that Anderson's dis-
cipline was itself an unfair labor practice or that the
discipline was not for ``cause.'' The violations con-
sisted only of the denial of representation during the
preceding interviews. Anderson is not entitled to anexpunction remedy with respect to the discipline im-posed because there was no demonstrated nexus be-
tween the wrongful denial of representation and the
subsequent discipline. Taracorp Inc., 273 NLRB 221,223 (1984).In addition, a broad cease-and-desist order is inap-propriate under the Hickmott Foods standard becausethe Respondent has not shown a proclivity to violate
Weingarten rights, or a general disregard for employ-ees' fundamental rights. There is no evidence of a
prior Weingarten violation at this facility. The previousviolations that the judge referred to in his decision
were committed by other individuals in ``Postal Serv-
ice facilities elsewhere.'' Further, they occurred 4 and
10 years ago and are too remote to justify a broad
cease-and-desist order. Overnite Transportation Co.,306 NLRB 237 fn. 4 (1992).2We will modify the judge's recommended Order andnotice accordingly.ORDERThe National Labor Relations Board orders that theRespondent, United States Postal Service, Lake Zurich,
Illinois, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Depriving any employee of his right to unionrepresentation at an investigatory interview which the
employee reasonably believes may result in discipli-
nary action.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
their rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its Lake Zurich, Illinois office copies ofthe attached notice marked ``Appendix.''3Copies ofthe notice, on forms provided by the Regional Director
for Region 13, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material. 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The principal docket entries in this case are as follows:Charge filed by Claudette Anderson, an individual, against theUnited States Postal Service on November 19, 1992, and amended
on February 16, 1993; complaint issued against the Respondent by
the Regional Director, Region 13, on February 26, 1993; hearing
held in Chicago, Illinois, on November 3, 1993; briefs filed with me
by the General Counsel and the Respondent on or before November
29, 1993.2The Respondent admits, and I find, that it is subject to the juris-diction of the Board by virtue of the provisions of the Postal Reor-
ganization Act, 39 U.S.C. §101. The American Postal Workers

Union, AFL±CIO is a labor organization within the meaning of Sec.
(5) of the Act.3Certain errors in the transcript have been noted and corrected.The General Counsel's motion to correct the transcript is granted.4As union steward, Anderson may leave her work area, with su-pervisory permission, to attend to union business but she is required
to fill out a Form 7-E-20 on each occasion to record her absence.5Bockelmann testified that Anderson did not ask for union rep-resentation in his office. He was never specifically asked about the
request for representation which was made in the bulk mailroom be-
fore they reached his office. I credit Anderson's version of this inci-
dent.(b) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
deprive any employee of his or herright to union representation at an investigatory inter-
view which the employee reasonably believes may re-
sult in disciplinary action.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.UNITEDSTATESPOSTALSERVICEDenise R. Jackson, Esq., for the General Counsel.Andrew C. Friedman, Esq., of Chicago, Illinois, for the Re-spondent.Claudette Anderson, of Wooddale, Illinois, pro se.DECISIONSTATEMENTOFTHE
CASEI. FINDINGSOFFACT
WALTERH. MALONEY, Administrative Law Judge. Thiscase came on for hearing before me at Chicago, Illinois, on
an unfair labor practice complaint, issued by the Regional
Director for Region 13,1which alleges that the Respondent,United States Postal Service,2violated Section 8(a)(1) of theAct. More particularly, the complaint alleges that the Re-
spondent denied to the Charging Party her rights under Sec-
tion 8(a)(1) of the Act, as set forth in NLRB v. J.Weingarten, 420 U.S. 251 (1975), in that she was deniedunion representation during an investigatory interview which
led to disciplinary action. While admitting that the interview
was investigatory in nature and that the Charging Party did
not have union representation at the interview, the Respond-ent denies the commission of any violation of the Act, con-tending that she failed to request union representation on that
occasion in a timely manner. Upon that contention the issue
herein was joined.3II. THEUNFAIRLABORPRACTICESALLEGED
The events in question in this case took place at the postalfacility in Lake Zurich, Illinois, a suburb of Chicago. At this
facility approximately 80 persons are employed who are cov-
ered by a national agreement concluded by the United States
Postal Service with the American Postal Workers Union,
AFL±CIO. Three classifications of employees covered by
this agreement are employed at the Lake Zurich post office.
Anderson, the Charging Party, is now and has been for 3 or
4 years the shop steward for the postal clerks at this facility.Anderson has been a mail sorter for about 20 years. Forthe past 5 years, her supervisor has been Keith Bockelmann,
whose title is supervisor of mails and delivery. She testified
without contradiction that, during the past 5 years, she had
processed about 30 grievances on behalf of postal clerks with
Bockelmann.About 10:30 a.m. on Monday, November 2, PostmasterNancy Moore approached Anderson while the latter was
working in the bulk mailroom and told her that she had a
phone call. She gave Anderson a slip of paper with a tele-
phone number on it. Moore did not know the identity of the
caller but told Anderson to return the call on her break be-
cause she thought it was a personal call. The call turned out
to originate from Don Wisniewski, a recently retired mail
carrier, who was phoning Anderson to inquire about his eli-
gibility for retirement benefits. Anderson had worked at one
time in the section of the post office dealing with pay and
retirement questions and was conversant about such matters.Anderson used the phone in the mailroom to return thecall. The line was busy so she hung up. Apparently Moore
saw Anderson use the mailroom phone and instructed her to
return the call on the pay phone in the lobby during her
break. Anderson did so and was able to contact Wisniewski
on her second call.On the following day, Bockelmann approached Andersonin the work area and asked her to come to see him in his
office. She asked Bockelmann if she needed to fill out a
form to leave the area on union business.4Bockelmann saidthat she would not need to do so because he wanted to talk
to her about ``other things.'' His reply made her feel appre-
hensive so she asked for union representation, stating that
she ``could not represent herself.'' She also told Bockelmann
that she first had to contact the union vice president.5Bockelmann told her that she did not need union representa-
tion. When they arrived in his office she again asked to have
a union representative present but to no avail. 229POSTAL SERVICE6On October 16, 1991, the postmaster posted a notice, entitled``Telephone Policy for Lake Zurich Post Office'' on the employee
bulletin board. It read:Post Office telephones are for official USPS business.
Phone calls received for employees will be screened.
Employees will be paged immediately for an emergencyphone call.Every attempt will be made to locate and inform any em-ployee who may not be present at the time of the phone call.The name and number of the caller on non-emergency callswill be given to the employee. The employee may return the call
during break or lunch periods.Employees are not authorized use of the postal phones for per-sonal calls. All calls of personal nature must be made from the
pay phone located in the lobby.Designated union representatives may request and shall begranted postal phone use for legitimate business related to the
administration of the National Agreement.7Either on November 4 or 5, Bockelmann again asked Andersonto come to this office. On this occasion his purpose was to hand her
a disciplinary warning. She demanded union representation and re-
fused to go without it. Bockelmann did not press the point and
sought legal counsel instead. He was advised that, under such cir-
cumstances, she was not entitled to representation. By the time he
was prepared to review his request that she come to the office, An-
derson had left for the day. He completed the disciplinary action the
following day, as noted in the text. It is not necessary to resolve any
legal or factual questions arising out of his confrontation and I do
not.8Anderson testified without contradiction that Moore did not in-struct her to use the pay phone until after she had placed a call on
the bulk mailroom phone, reserving her initial instruction simply to
the matter of returning the call during Anderson's break time. Moore
was present for the hearing in this case but was not summoned to
testify. I credit Anderson's version of this event although a contrary
finding on this peripheral factual question would not affect my con-
clusion in this case.9While certain information concerning the arbitration is in evi-dence, the arbitration proceeding and whether or not Anderson was
justified in making the phone call at issue are not before me and
I intimate no opinion as to the merits of that case. An employee's
Weingarten rights are the same whether the discipline at issue is jus-tified or wholly unwarranted.Bockelmann proceeded to inform her that he was going toissue a warning letter concerning an incident that had hap-
pened the day before when Anderson used the bulk mailroom
telephone to return a call from Wisniewski.6In the next fewminutes the two of them engaged in an acrimonious discus-
sion. Anderson argued to Bocklemann that she should not re-
ceive a warning letter for using the mailroom phone. First,
she noted that she did not complete the phone call in ques-
tion because no one on the other end responded to it. The
line was busy so she hung up. Bockelmann then asked her
what had happened and she responded giving him much of
the information set forth above. Nancy Moore, the post-
master, had approached her with the information that she had
received a phone call, told Anderson to return it on her lunch
hour, and gave her a slip of paper containing the phone num-
ber. Later, Moore asked Anderson if she had used the mail-
room phone and she admitted that she had done so. She went
on to argue that she did nothing wrong, that she may have
made a mistake, but had only used the mailroom phone for
union business. She informed Bockelmann that she had even-
tually reached Wisniewski on the pay phone in the lobby and
that Wisniewski had asked her some questions pertaining to
retirement benefits. She then asked Bockelmann to just let
the matter pass. Bockelmann replied by asking her if she had
committed murder and had admitted it, would he be expected
to let her go? Her retort was that she did not commit murder,
that she had only made a phone call and had not completed
the call at that.Bockelmann was not persuaded. He proceeded to preparea rough draft of a disciplinary warning and forwarded it to
a supervising postal authority at Carol Stream, Illinois, for
approval. With minor revision, the draft was approved.7OnFriday, November 6, he summoned Anderson into his office
and handed her the disciplinary letter. She again requested
union representation but Bockelmann had been advised thatAnderson was not entitled to union representation at such ameeting since it was called solely for the purpose of serving
her with a warning letter and she had none. Anderson came
to the office, but refused to sign the letter to acknowledge
receipt so Moore was called into the office to witness the
service of the letter on the employee. The letter read:This official disciplinary letter of warning is beingissued to you for the following reason:``Failure to Follow instructions.''On Monday November 2, 1992 you were given amessage by Postmaster Nancy Moore. PostmasterMoore informed you that the call was personal in na-
ture and specifically instructed you to return the tele-
phone call in the box lobby, while on your breakÐif
you chose to return the call. At approximately 10:27 am
Postmaster Moore observed you using the bulk mail
telephone.8On Tuesday, November 3, 1992 during my investiga-tion you did in fact admit to using the bulk mail tele-
phone to return the telephone call you specifically were
instructed to use in the lobby on break. Therefore, you
are charged with ``Failure to Follow Instructions.''A review of your record indicates:
Letter of Warning 12±18±91
``Failure to Follow Instructions''It is hoped that this official letter of warning willserve to impress upon you the seriousness of your ac-
tions and that future discipline will not be necessary. If
you are having difficulties I am not being aware of or
if you need additional assistance or instructions for im-
proving your performance, please call on me, or you
may consult with your supervisors, and we will assist
you where possible. However, I must warn you that fu-
ture deficiencies will result in more severe disciplinary
action being taken against you. Such action may in-
clude suspension, deduction in grade or pay, or removal
from the Postal Service.You have the right to file a greivance under theGrievance/Arbitration procedures set forth in Article 15
of the National Agreement within 14 days of your re-
ceipt of this letter.Anderson did file a grievance under the Postal Servicecontractual grievance procedure but it was resolved adversely
to her contentions.9 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
C. Analysis and ConclusionsNearly 20 years ago the Supreme Court held that ``the ac-tion of an employee in seeking to have the assistance of his
union representative at a confrontation with his employer
clearly falls within the literal wording of Section 7 that `em-
ployees shall have the right ... to engage in ... concerted

activities for the purpose of ... mutual aid or protection.'''

NLRB v. J. Weingarten, 420 U.S. 251 at 260. This applica-tion of Section 8(a)(1) of the Act has been made by the
Board and courts many times since the announcement of the
Weingarten decision. See, for example, NLRB v. Bell Tele-phone Co., 674 F.2d 618 (7th Cir. 1982); Postal Service, 260NLRB 221 (1982); Postal Service, 288 NLRB 864 (1988).In this case, the Respondent levels no challenge to the basic
legal principle at stake nor does it contend that it is inappli-
cable to the interview which Bockelmann conducted with
Anderson on November 2. While conceding that the inter-
view was investigatory in nature, Respondent contends that
Anderson was not denied any of her Section 7 rights when
a union representative was not present because she never re-
quested the presence of such an individual, thereby pre-
senting a purely factual issue upon which the outcome of this
case depends. I have discredited the Respondent's testimony
on this point and have credited Anderson's testimony to the
effect that she asked for union representation at least twice
before the November 2 interview began; once in the bulk
mailroom when she was summoned to Bockelmann's office
and again inside the office. Accordingly, the Respondent
herein denied Anderson a legal right to representation at a
disciplinary interview when such right was invoked in a
timely manner and, in so doing, violated Section 8(a)(1) of
the Act.On the foregoing findings of fact and conclusions of lawand on the entire record here considered as a whole, I makethe followingCONCLUSIONSOF
LAW1. The United States Postal Service is now and at all timesherein has been an employer engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act.2. The American Postal Workers Union, AFL±CIO is alabor organization within the meaning of Section 2(5) of the
Act.3. By denying to an employee the right to be representedat a disciplinary interview after receiving a timely request for
such representation, the Respondent violated Section 8(a)(1)
of the Act. The aforesaid unfair labor practices have a close,
intimate, and substantial effect on the free flow of commerce
within the meaning of Section 2(2), (6), and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I will recommend that it be required
to cease and desist therefrom and to take certain affirmative
actions designed to effectuate the purposes and policies ofthe Act. Since the Respondent has been found guilty of
Weingarten violations before, as noted above, and continuesto violate the Act in this regard, I will recommend to the
Board a so-called broad 8(a)(1) remedy designed to suppress
any and all violations of that section of the Act. HickmottFoods, 242 NLRB 1357 (1979). I will also recommend thatthe Respondent be required to remove from the personnel
records of Anderson any and all references to this discipline
and to notify her in writing that it will not be used in the
future as the basis for further disciplinary action. I will also
recommend that the Respondent be required to post the usual
notice, informing employees of their rights and of the results
in this case.[Recommended Order omitted from publication.]